Ingersoll, J.
It is my opinion that the court did right in excluding the witness. It seems, the discharge was given to the witness in order to qualify him to testify in a cause, in which he was directly interested, and in which he was bound by every honest principle to indemnify the defendant. In such a case, though a discharge be given to the witness, it comes in a very questionable shape, even if nothing more appears than the discharge itself. But if immediately after it be given, and at the very time when it is produced before the court, the witness says he considers it as nothing, the inference must be, that it was a sham business, made up for the occasion ; and that it never was intended by the parties to the discharge, that it should exonerate the witness from *150liability to indemnify the defendant for taking the property as stated in the motion.
In this opinion the other Judges severally concurred.
New trial not to be granted.